NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD C. OWENS, DBA Newlight                  No. 21-55258
Company,
                                                D.C. No. 2:19-cv-10512-JFW-KS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

NATURAL EMPHASIS LTD.; BEAMER
COMPANY; SMOKE HOUSE
DISTRIBUTION INC.; DISCOUNT
SMOKING PRODUCTS INC.; MIQUEL Y
COSTAS AND MIQUEL SA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Richard C. Owens appeals pro se from the district court’s judgment in his

action alleging federal and state law claims. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d

1064, 1067 (9th Cir. 2017) (dismissal for lack of personal jurisdiction); Bravo v.

City of Santa Maria, 665 F.3d 1076, 1083 (9th Cir. 2011) (summary judgment).

We affirm.

      The district court properly granted summary judgment for Natural Emphasis

Ltd. because Owens failed to raise a genuine dispute of material fact as to whether

he met the elements of any of his claims against this defendant. See Lindsey v. SLT

L.A., LLC, 447 F.3d 1138, 1144-45 (9th Cir. 2006) (elements of a 42 U.S.C. § 1981

claim and burden-shifting analysis); Oasis W. Realty v, LLC v. Goldman, 250 P.3d

1115, 1121 (Cal. 2011) (elements of a breach of contract claim); Korea Supply Co.

v. Lockheed Martin Corp., 63 P.3d 937, 950 (Cal. 2003) (elements of an intentional

interference with prospective economic advantage claim); Smith v. BP Lubricants

USA Inc., 278 Cal. Rptr. 3d 587, 594 (Ct. App. 2021) (elements of an intentional

infliction of emotional distress claim); Belasco v. Wells, 183 Cal. Rptr. 3d 840, 852

(Ct. App. 2015) (elements of a fraud claim); Peterson v. Cellco P’ship, 80 Cal.

Rptr. 3d 316, 323 (Ct. App. 2008) (elements of an unjust enrichment claim);

Tuchscher Dev. Enters., Inc. v. San Diego Unified Port Dist., 132 Cal. Rptr. 2d 57,

73 (Ct. App. 2003) (elements of an intentional interference with contract claim).

      The district court properly dismissed Owens’s action against the remaining

defendants because Owens failed to allege facts sufficient to establish that those


                                          2                                   21-55258
defendants had such continuous and systematic contacts with California to

establish general personal jurisdiction, or sufficient claim-related contacts with

California to provide the court with specific personal jurisdiction. See Williams v.

Yamaha Motor Co., 851 F.3d 1015, 1020-25 (9th Cir. 2017) (requirements for

general and specific personal jurisdiction).

      The district court did not abuse its discretion in denying Owens’s motion for

post-judgment relief because Owens failed to demonstrate any basis for relief. See

Sch. Dist. No. 1J Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for reconsideration).

      We do not consider matters not specifically and distinctly raised in the

opening brief, or arguments and allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Owens’s contention that he was

unfairly surprised by Natural Emphasis’s summary judgment motion or improperly

denied discovery.

      AFFIRMED.




                                          3                                    21-55258